"It seems to be well settled by the decisions of this court that, on appeal or statutory certiorari [which, when properly resorted to, serves every purpose of an appeal. Glaze v. Blake,56 Ala. 386] from the judgment of a justice of the peace, the want of jurisdiction in the primary court cannot be availed of unless objection thereto has been taken before the justice." Louisville  N. v. Barker, 96 Ala. 435, 11 So. 453. Cases thus carried to the Circuit Court, are there triable according to the jurisdiction of the latter court" (Glaze v. Blake, supra), meaning, as we apprehend, cases in which jurisdiction of the subject-matter is not by law denied to justice of the peace, as, for example, libel, slander, assault and battery, and ejectment. Constitution, § 168.
The opinion and judgment of the Court of Appeals, so far as concerns questions reviewable by certiorari from this court, were rendered in agreement with the authorities we have cited.
Writ denied.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.